Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE on 04/13/2022. Claims 1-20 were pending. Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Bowman (Registration Number 43,243) on 05/16/2022.

The Application has been amended as follows:
4.1.	Amendments to the Specification
[0001]   The present application is a continuation of, and claims priority to each of: U.S. Patent Application No. 16/662,349 (now U.S. Patent No. 10,862,763), filed October 24, 2019, and entitled "A REFERENT SYSTEM FOR DEVICES OF AN NFV NETWORK," which is a continuation of U.S. Patent Application No. 15/859,941 (now U.S. Patent No. 10,491,484), filed January 2, 2018, and entitled "A REFERENT SYSTEM FOR DEVICES OF AN NFV NETWORK," which is a continuation of U.S. Patent Application No. 14/737,867 (now U.S. Patent No. 9,887,882), filed June 12, 2015, and entitled "A REFERENT SYSTEM FOR DEVICES OF AN NFV NETWORK". The entireties of these applications are hereby incorporated by reference herein.

4.2.	Amendments to the Claims
13. (Currently Amended) The non-transitory machine-readable medium of claim 12, wherein the value of the location data structure comprises: 
a first data portion representative of a device identifier of a processing device executing the network function; and 
a second data portion representative of a physical structure identifier of [[a]]the physical structure in which the processing device is situated.  

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:
A Terminal Disclaimer has been filed on 05/16/2022 to obviate a Double Patenting rejection over US applications 16/662,349, 15/859,941, and 14/737,867.
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“determining that a condition has been satisfied, and in response to the condition being satisfied, updating a value of a location data structure maintained by the network function from a first value representative of a first physical location of the different device to a second value representative of a second physical location of the device, wherein the condition is determined to be satisfied in response to a network function being instantiated on the device, and wherein the value is indicative of a physical location, within a physical structure housing a group of devices, of the device that executes the network function”
as stated in claims 1, 11, and 17. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ashwood-Smith et al., US 2014/0201374 A1, Apparatus for performing network function virtualization for network device, launches network functions within virtual containers, and groups virtual containers together using group identifier that corresponds to virtualized network node.
Shukla et al., US 2012/0320795 A1, Apparatus for determining network topology during network provisioning, has network device for sending device identifier of virtual resource and device identifier to network management module of network device.
Caveney et al., US 2008/0214140 A1, Powered patch panel for inserting power cable into network cable, has processor configuring one of set of ports to supply power to powered device connected to port over network communication connection based on control parameters.
Soulie, US 2013/0182590 A1,between two distinct networks i.e. adhoc communication network, involves transmitting data indicating geographic locations of network nodes from one network to another network in geographic coverage area: [0084].
Maier et al., US 2015/0140954 A1, Method for locating network device e.g. smart phone, of user during e.g. fire event with emergency location information system, involves sending emergency response message from server application to emergency response server.
Umbehocker, US 2010/0199276 A1, Method for dynamically switching between communications protocols in communication with physical computing devices, involves transmitting identification of storage system to physical computing device.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446